               Case 16-23580-RAM        Doc 78     Filed 01/30/20    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                           CASE NO.: 16-23580-RAM
                                                           CHAPTER: 13
IN RE:

JACKLYN MARIE HERNANDEZ and
MARCELINO HERNANDEZ,

         Debtors.
                                        /

    LAKES OF THE MEADOW MASTER MAINTENANCE ASSOCIATION, INC.’S
                    NOTICE OF PAYMENT CHANGE
         Lakes of the Meadow Master Maintenance Association, Inc. (“Association”), by and

through counsel, hereby gives notice of the following payment change on the monthly

maintenance assessment (“Assessment”) due from the Debtors to the Association as follows:

         a.     From January 1, 2016 through December 31, 2016, the Assessment was $109.58.

         b.     From January 1, 2017 through December 31, 2017, the Assessment was $109.58.

         c.     From January 1, 2018 through December 31, 2018, the Assessment was $109.58.

         d.     From January 1, 2019 through December 31, 2019, the Assessment was $110.97.

         e.     Commencing January 1, 2020, the Assessment was $115.00.

         The Association requests that the necessary action be taken to ensure that the correct

payments are provided for by the Debtors.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this court set forth in Local Rule 2090-1(a).

                                                   SIEGFRIED RIVERA
                                                   Attorneys for Association
                                                   201 Alhambra Circle, 11th Floor
                                                   Coral Gables, FL 33134
                                                   Telephone: 305-442-3334
                                                   Fax: 305-443-3292
                                                   jberlowitz@siegfriedrivera.com

                                                   BY:/s/ Jeffrey S. Berlowitz, Esq.
                                                   Jeffrey S. Berlowitz, Esq.
                                                   Florida Bar No. 963739
              Case 16-23580-RAM        Doc 78    Filed 01/30/20     Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

upon all registered users via the Court’s CM/ECF notification and Electronic Mail or in some

authorized manner on this 30th day of January, 2020 to: Robert Sanchez, Esq., 355 W 49 Street,

Hialeah, Florida 33012, (court@bankruptcyclinic.com), and Nancy K. Neidich, Trustee, POB

279806, Miramar, FL 33027.


                                                  BY:/s/ Jeffrey S. Berlowitz, Esq.
                                                  Jeffrey S. Berlowitz, Esq.
                                                  Florida Bar No. 963739
